Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 1 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 2 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 3 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 4 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 5 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 6 of 7
Case 20-11240-whd   Doc 34   Filed 01/06/21 Entered 01/06/21 12:37:44   Desc Main
                             Document     Page 7 of 7
